Citation Nr: 0313050	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  98-06 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the 
service-connected post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from January 1970 to April 
1971.

This appeal arose from a December 1995 rating action of the 
Cleveland, Ohio, Department of Veterans Affairs (VA), 
Regional Office (RO), which had denied service connection for 
PTSD.  The veteran appealed this decision.  During the 
pendency of that appeal, the veteran testified before a 
hearing officer at the RO in September 1996.  In January 
1998, the hearing officer issued a decision which awarded 
service connection to PTSD, assigning it a 10 percent 
evaluation, effective September 5, 1995.  The veteran 
disagreed with this disability evaluation.  In February 2001, 
this case was remanded by the Board of Veterans Appeals 
(Board) to the RO for additional development.  Following this 
development, the RO issued a supplemental statement of the 
case (SSOC) in October 2002, which informed the veteran that 
his disability evaluation was being increased to 30 percent, 
effective September 5, 1995.


FINDING OF FACT

The veteran's PTSD is manifested by subjective complaints of 
nightmares; intermittent mood disturbances such as 
irritability; but usually with a full affect and euthymic 
mood; no evidence of a psychotic disorder or thought 
disturbance; and no panic attacks or delusions or 
hallucinations, resulting in no more than definite social and 
industrial impairment.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the service-connected PTSD have not been met.  38 U.S.C.A. 
§§ 1151, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, Diagnostic Code (DC) 9411 (1996 & 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has contended that his service-connected PTSD is 
more disabling than the current disability evaluation would 
suggest.  He has indicated that he suffers from depression, 
nightmares and flashbacks.  He testified in 1996 that he has 
no social life and that he constantly goes off to be alone.  
Therefore, he believes that an increased evaluation is 
warranted.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

The pertinent evidence of record included the report of an 
August to September 1996 VA hospitalization.  The veteran was 
admitted for detoxification.  He stated that he had had 
nightmares and flashbacks since 1969, for which he went 
without treatment (he would not say why).  He referred to a 
27-year history of alcohol and marijuana use and a 10-year 
history of cocaine abuse.  He also noted that he had auditory 
and visual hallucinations while drinking and that his mood 
was depressed and irritated.  The mental status examination 
on admission noted that he was generally irritable and 
minimally cooperative.  There were no psychomotor 
abnormalities.  His speech was garbled but normal when asked 
to speak up.  His mood was depressed and irritated.  His 
thoughts were logical, and there was no evidence of 
hallucinations, ideas of reference, or paranoia.  His insight 
and judgment were deemed to be poor.  He left against medical 
advice.  The Axis I diagnoses were alcohol and cocaine 
dependency with physiological dependency and cannabis 
dependency.  The Axis II diagnosis was borderline personality 
disorder with narcissistic, histrionic and antisocial 
features.


A November 1996 disability assessment report of the veteran 
included his assertion that he had been unable to work since 
1969 due to flashbacks.  He stated that he had stopped using 
alcohol and cocaine five weeks before.  The mental status 
examination noted that rapport was established within 15 
minutes.  He was generally cooperative and appropriate.  His 
speech was normal, and there was no evidence of a thought 
disorder or of hallucinations.  His affect seemed restricted, 
he displayed no gestures and his voice was monotonic.  His 
posture was slumped, and he had low energy.  He stated that 
he was depressed, with such symptoms as irritability, trouble 
sleeping, anxiety, and trouble with concentration and recall.  
The Axis I diagnoses were major depressive disorder; alcohol 
abuse, cocaine abuse; and PTSD.

VA examined the veteran in December 1996.  He stated that he 
and his wife had divorced in 1987; she had left because of 
his inability to hold a job and because their relationship 
was not going well.  He also noted that he had last worked in 
1992 in the construction field; he had to leave due to fights 
with his bosses.  He stated that he had tried on numerous 
previous occasions to commit suicide by overdosing on 
cocaine; the last attempt was reportedly in July 1996.  He 
indicated that he had been sober since August 1996.  His 
chief complaints were about flashbacks and nightmares.  He 
indicated that he tried to avoid thoughts of Vietnam and that 
he had no energy, no interests and was unable to concentrate.  
The objective examination noted that he was cooperative with 
a friendly attitude.  He stated that his mood was bad and 
that his affect was constricted.  He was well focused and 
goal-directed.  He reported feeling as if someone were after 
him, although he indicated that this had improved once he had 
stopped using drugs.  He was alert and oriented in three 
spheres.  His immediate recall was impaired but his memory 
was otherwise intact.  There was some suicidal ideation but 
no plan.  The diagnoses were PTSD and major depressive 
disorder.  He was assigned a Global Assessment of Functioning 
(GAF) Score of 50.

A psychological assessment of the veteran was conducted in 
March 1997.  It was noted that he was again abusing drugs and 
alcohol.  He complained of depression, nightmares and 
irritability.  He stated that he had intrusive recollections 
and distressing dreams.  He avoided reminders of the war and 
tended to be estranged from others.  The MMPI showed 
increased subscales typical of PTSD; the tests also confirmed 
depression.  The Axis I diagnoses were PTSD and major 
depressive disorder.  The GAF Score was 55.

The veteran was hospitalized at a VA facility between January 
1 and 31, 1998; he had been admitted for nightmares and 
flashbacks.  He admitted that he had not been consistent with 
his follow-up care and was off his medications.  He was re-
started on his medications, which took the edge off of his 
irritability.  He was, however, still argumentative during 
his stay.  He got into an argument with another patient; 
security got involved and he was told that he had to be 
discharged because of this altercation.  He did not refer to 
any suicidal or homicidal ideation at the time of his 
release.  The Axis I diagnoses were PTSD and alcohol, cocaine 
and cannabis dependency; the Axis II diagnosis was 
personality disorder, not otherwise specified, with anti-
social, narcissistic and histrionic features.  He was 
assigned a GAF Score of 45.

The veteran was re-admitted to a VA facility between December 
4 and 21, 1998 for detoxification.  He reported that he 
consumed 24 beers in a day, as well as a liter of bourbon.  
When he had money, he would use $200 to $300 of crack cocaine 
per day.  The Axis I diagnoses were alcohol and cocaine 
dependency.  On December 21, 1998, he transferred to another 
facility, from which he was released on March 1, 1999.  The 
Axis I diagnoses were alcohol, cocaine and cannabis 
dependency and PTSD; the Axis II diagnosis was borderline 
personality disorder with antisocial, narcissistic and 
histrionic features.  

Between August 1999 and December 2000, the veteran received 
outpatient treatment for his complaints.  On August 3, 1999, 
he complained of depression, as well as relapsing cocaine and 
alcohol use.  He stated that he felt hopeless and had 
thoughts of overdosing or shooting himself.  He referred to 
nightmares about Vietnam.  He displayed a depressed affect 
and slowed psychomotor responses.  He commented that he had 
been sober for three months but had relapsed at the time of 
the anniversary of his son's death.  On December 11, 2000, he 
complained that the Depakote that he had been prescribed was 
making him ill.  The mental status examination noted good eye 
contact and commented that he was open and cooperative.  
Psychomotor activity was normal.  His mood was euthymic and 
his affect was restricted.  Speech was normal, and there was 
no evidence of delusions or hallucinations.  On December 21, 
the mental status examination found that he had good eye 
contact, was cooperative and had normal psychomotor activity.  
His mood was sad and his affect was constricted.  There were 
no delusions or hallucinations present.  His memory was 
intact, as was reality testing.

Between April 9 and 29, 2001, the veteran was hospitalized at 
a VA facility.  He was admitted because he had threatened to 
shoot himself.  After one night in the hospital, he stated 
that he felt better, although he stated that he had been 
depressed for a long time.  His PTSD symptoms included 
hypervigilance, nightmares and disassociative phenomena.  He 
attributed a lot of his drug abuse to the death of his oldest 
son.  He stated that he needed further treatment for PTSD 
even though he denied significant symptoms during this 
admission.  The mental status examination noted no delusions 
or hallucinations.  His thoughts were logical, and there was 
no evidence of suicidal or homicidal ideation.  His insight 
and judgment were limited.  On the 29th, he stated that he 
wanted to leave the hospital because his 16-year-old son was 
missing.  The Axis I diagnoses were alcohol, cocaine and 
cannabis dependency; amphetamine dependency and PTSD.  He was 
assigned a GAF Score of 35.

VA again treated the veteran on an outpatient basis during 
2001 and 2002.  On June 1, 2001, it was noted that his motor 
activity was normal, as were his speech and his mood.  His 
affect was appropriate and his thought processes were intact.  
There was no indication of suicidal or homicidal ideation or 
of delusions or hallucinations.  Insight and judgment were 
deemed to be intact.  The Axis I diagnoses were cocaine, 
alcohol and cannabis dependence; amphetamine dependence; and 
PTSD.  He was also noted to have a personality disorder.  His 
GAF Score was 35.  On March 22, 2002, he was seen for a 
bipolar disorder, not otherwise specified.  He stated that he 
was no longer abusing substances.  He denied any anxiety or 
depression.  The mental status examination found good eye 
contact and normal psychomotor activity.  He was open and 
cooperative and his mood was sad, while his affect was 
restricted.  There was no evidence of either delusions or 
hallucinations, although he complained of feelings of 
worthlessness and hopelessness.  On April 5, 2002, he again 
displayed good eye contact and normal motor activity.  His 
mood was euthymic and his affect was full.  He was open and 
cooperative.  No feelings of hopelessness or worthlessness 
were noted.  He was alert and oriented in three spheres.  His 
insight and judgment were good.  He was diagnosed with a 
bipolar disorder, not otherwise specified.

The veteran was afforded a VA examination in July 2002.  He 
complained of PTSD symptoms, to include nightmares, poor 
sleep, and depression.  He stated that his nightmares were 
violent in content and that they occurred daily.  He stated 
that he heard voices and would ruminate over the losses of 
parents and siblings.  He indicated that his symptoms were so 
severe that he could not focus on anything else.  He was 
noted to be somewhat seclusive to his home.  He had not had a 
job over the past 9 years, although it was later noted that 
he was working at a low-level job.  He indicated that he had 
trouble taking orders at work, but he stated that he worked 
well independently.  He denied substance abuse at the time of 
the examination.  He referred to multiple suicide attempts 
over the years.

The mental status examination noted vague complaints of 
auditory and visual symptoms.  He stated that he would yell 
and scream in his sleep, which had been triggered by the war 
in Afghanistan.  He had fair eye contact.  He stated that he 
had had a gun in his hands the previous week, although his 
brother talked him out of hurting himself.  He described 
concentration difficulties.  His speech was goal oriented.  
He perceived that he had trouble with his recent and remote 
memory and there was some indication of trouble with 
concentration during the interview.  He displayed some 
impulsivity.  There was no evidence of a psychotic disorder.  
He was not overtly delusional, although he said that he had 
auditory and visual symptoms that were reminiscent of 
hallucinations; however, these were difficult to 
substantiate.  Activities of daily living were accomplished.  
There were no formal panic attacks, but he did have clammy 
palms and mild toe tapping prior to the start of the 
examination.  He stated that he was depressed with life, 
although he did not report anxiety.  The Axis I diagnoses 
were depressive dysphoria; PTSD; and polysubstance abuse, in 
remission.  The Axis II diagnosis was borderline personality 
disorder.  He was assigned a GAF Score of 40; this referred 
to a major impairment in work and relationships with some 
impaired judgment and mood.  An August 2002 addendum noted 
that the veteran's reported symptoms vary with the question, 
the questioner, day of week, year, etc.  Because of these 
inconsistencies, it was not possible to render a valid 
medical opinion on which symptoms were due to the service-
connected PTSD versus the nonservice-connected psychiatric 
disorders.  It was noted, however, that the veteran's 
polysubstance abuse is part of his pre-service personality 
disorder and not secondary to his PTSD.

The veteran sought further outpatient treatment in 2002.  On 
June 17, he complained of trouble sleeping and decreased 
energy.  He denied delusions or hallucinations, as well 
suicidal or homicidal ideation.  The mental status 
examination noted good eye contact; he was open and 
cooperative.  He displayed hypoactive motor activity.  His 
mood was euthymic and his affect was restricted.  He denied 
feelings of hopelessness or worthlessness.  He was alert and 
oriented in three spheres, his memory was intact and reality 
testing was normal.  His insight and judgment were good.  On 
August 14, his mood was again euthymic and his affect was 
full.  Reality testing was within normal limits, and his 
memory was intact.  There were no delusions, hallucinations, 
or suicidal or homicidal ideations, and he was alert and 
oriented in three spheres.  This remained his condition on 
August 28 and September 26, 2002.

Relevant laws and regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's service-connected psychiatric disorder is 
evaluated under Diagnostic Code 9411.  During the pendency of 
this appeal, regulatory changes amended the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (1996), including, 
effective November 7, 1996, the rating criteria for 
evaluating mental disorders.  See 61 Fed. Reg. 52695-52702 
(October 8, 1996).  In addition to modified rating criteria, 
the amendment provided that the diagnoses and classification 
of mental disorders be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130.

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process is concluded, VA 
must apply the regulatory version that is more favorable to 
the veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Therefore, the Board must evaluate the veteran's 
claims under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  In a recent 
opinion, however, VA's Office of General Counsel determined 
that the amended rating criteria, if favorable to the claim, 
can be applied only for periods from and after the effective 
date of the regulatory change.  The Board can apply only the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

GAF

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), [citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994)].  A GAF score of 31-40 is defined as some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing school).  A GAF score of 41 to 50 is defined as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF of 61 to 
70 is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.

Psychiatric evaluation criteria prior to November 7, 1996

The criteria are as follows:

Neurotic symptoms which may somewhat adversely 
affect relationships with others but which do not 
cause impairment of working ability.  [0 percent]

Emotional tension or other evidence of anxiety 
productive of mild social and industrial 
impairment.  [10 percent]

Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people and psychoneurotic symptoms resulting in 
such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
definite industrial impairment.  [30 percent]

Considerable impairment in the ability to establish 
or maintain effective and wholesome relationships 
with people and psychoneurotic symptoms resulting 
in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
considerable industrial impairment.  [50 percent]

Severe impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people and psychoneurotic symptoms resulting in 
such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
severe industrial impairment.  [70 percent]

Attitudes of all contacts except the most intimate 
be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought 
or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities 
resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably 
unable to obtain or retain employment.  [100 
percent]

38 C.F.R Part 4, Code 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court of 
Veterans Appeals stated that the term "definite" in 38 C.F.R. 
§ 4.132 (1994) was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and invited the 
Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons and bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1).

In a precedent opinion dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c). 

Psychiatric evaluation criteria after November 7, 1996

The new regulations establish a general rating formula for 
mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id.

The new criteria are as follows:

100 percent:  total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own 
name;


70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships;

50 percent:  occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships;

30 percent:  occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events)


10 percent:  occupational and social impairment due 
to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication; 

0 percent:  a mental condition has been formerly 
diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social 
functioning or to require continuous medication.

38 C.F.R. Part 4, Code 9411 (2002).

Analysis

VCAA

VA has a duty to assist claimants in the development of facts 
pertinent to a claim for VA benefits.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

First, VA has a duty to notify the claimant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  38 C.F.R. § 3.159(a)(5) (2002).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).


With respect to VA's duty to notify, the rating decision on 
appeal, as well as the statement of the case (SOC) and 
multiple supplemental statements of the case (SSOCs), 
together have adequately informed the veteran of the types of 
evidence needed to substantiate his claim.  Furthermore, in 
February 2001, the RO sent a letter to the veteran explaining 
the VCAA and asking him to submit certain information.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  He was specifically 
asked to identify and VA and private health care providers 
who had treated him for his PTSD.  Therefore, the Board finds 
that the Department's duty to notify has been fully 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Finally, with regard to VA's duty to notify, the Board notes 
that the VCAA notification letter sent to the appellant in 
February 2001 essentially complied with the recent holding of 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003).  That case held that 38 C.F.R. § 
19.9(a)(2)(ii) is invalid to the extent it provides a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  In this case, the RO and not the Board 
advised the appellant of the VCAA.  The RO's duty to notify, 
pursuant to 38 C.F.R. § 3.159(b), was not invalidated by the 
recent Federal Circuit decision.  The Board recognizes that 
the February 2001 letter requested a response within 60 days 
and did not notify the appellant that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  However, any error in 
the letter to the appellant in not informing him that he had 
one year to submit the requested information and/or evidence 
was harmless and did not affect his substantive rights.  That 
is so because more than one year has passed since the letter 
was sent, so the appellant's case was not decided before the 
one-year period expired, and he had more than ample time to 
submit additional evidence.  It is clear that the claimant 
has nothing further to submit, and adjudication of his claim 
can proceed.

With respect to VA's duty to assist, all medical records 
referenced by the appellant have been obtained.  The 
appellant has not indicated he filed for disability benefits 
with the Social Security Administration.  Therefore, there is 
no indication in the record that relevant records exist that 
have not been obtained.  Furthermore, the appellant has not 
referenced any unobtained evidence that might aid his appeal 
or that might be pertinent to his claim.  

The duty to assist also includes, when appropriate, the duty 
to conduct a medical examination of the claimant.  As noted 
above, the veteran has been provided several VA examinations, 
and the 2002 examination included, to the extent possible, 
medical opinions concerning his service-connected condition.  
There is no objective evidence indicating that there has been 
a material change in the severity of his service-connected 
PTSD since he was last examined.  There are no records 
suggesting an increase in disability has occurred as compared 
to the last VA examination findings.  The Board concludes 
there is sufficient evidence to rate the service-connected 
condition fairly.  See also VAOPGCPREC 11-95 (the duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted).

In light of the circumstances of this case, which has 
involved extensive development of all medical records known 
to exist, and obtaining VA medical examinations and opinions, 
it appears that VA has done everything reasonably possible to 
assist the appellant.  Further delay of the appellate review 
of this case by the Board would serve no useful purpose.  
Accordingly, the Board finds that additional efforts to 
assist within the letter and spirit of the VCAA are not 
required.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

Discussion

After a careful review of the evidence of record, it is found 
that at no time since the original award of service 
connection for PTSD was an evaluation in excess of 30 percent 
warranted.  The evidence developed between September 5, 1995, 
the date of the grant of service connection, and November 7, 
1996, the date of the change in the criteria for rating 
psychoneurotic disorders, did not show entitlement to a 
greater than 30 percent disability evaluation.  The evidence 
did not show that the veteran's PTSD caused considerable 
impairment.  These records showed a long history of cocaine, 
alcohol and marijuana abuse.  While he could be irritable and 
his affect was often constricted, his speech was normal, he 
had normal psychomotor activity, and his thoughts were 
logical.  There was no indication of delusions or 
hallucinations, and he was generally cooperative and 
appropriate.  He noted that he had flashbacks and nightmares, 
although no other symptoms of PTSD were endorsed at that 
time.  Therefore, it cannot be found that his PTSD had 
resulted in considerable impairment.

As noted above, the criteria for evaluating psychoneurotic 
disorders were changed, effective November 7, 1996.  However, 
as neither is more favorable to the veteran, the Board will 
evaluate his condition under both sets of criteria after 
November 7, 1996, thus avoiding any prejudice to the veteran.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991) and Bernard 
v. Brown, 4 Vet. App. 384 (1993).  After a careful review of 
the evidence of record, it is found that entitlement to an 
evaluation in excess of 30 percent under either the old or 
the new criteria after November 7,1996 has also not been 
established.  The evidence does not show that his PTSD has 
resulted in considerable impairment.  While he was awarded a 
GAF Score of 40 while hospitalized in April 2001 and at the 
time of the July 2002 VA examination which suggests serious 
impairment, the clinical evidence does not support a finding 
of such impairment.  There was evidence of record that the 
veteran had also been assigned a GAF Score of 55, which 
indicated no more than moderate impairment.  The record has 
indicated that the veteran's condition would worsen whenever 
he was non-compliant with treatment and would cease his 
medications.  The objective evidence indicated that he had 
good eye contact, was alert and oriented in three spheres, 
had normal speech and psychomotor activity, had no delusions 
or hallucinations, was not hopeless or helpless, and 
displayed normal reality testing.  He did refer to nightmares 
and flashbacks; however, given the otherwise normal clinical 
evaluations, it cannot be found that his PTSD results in 
considerable impairment.

In addition, there is no indication that the veteran suffers 
from occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect (while his affect has sometimes been 
restricted, it was last described as full in September 2002); 
circumstantial, circumlocutory or stereotyped speech (his 
speech has always been described as normal); or panic attacks 
more than once a week (the VA examiner in July 2002 noted 
that, while he had clammy palms and toe-tapping prior to the 
interview, there was no evidence of formal panic attacks).  
While some trouble with concentration was noted in the 
record, there was no evidence presented which suggested an 
inability to understand complex commands.  The veteran 
communicated his perception that he had trouble with recent 
and remote memory; however, there were no test results which 
indicated actual memory impairment.  In fact, the 2002 VA 
outpatient treatment records consistently reported that his 
memory was intact.  His judgment and insight have also been 
described as normal in the outpatient records.  There was no 
evidence of impaired abstract thinking; again, the record 
consistently showed that he had logical, goal-directed 
thinking, with no evidence of any thought disorders.  There 
was no evidence of any disturbance of mood.  The veteran has 
endorsed very few symptoms of PTSD, other than nightmares and 
occasional flashbacks.  While he was described as somewhat 
seclusive to his home and worked in only a low-level job, the 
Board finds that this alone, in light of the other normal 
clinical findings, is not sufficient to award an evaluation 
in excess of 30 percent for the symptoms related to his PTSD.

The Board has noted that the 2002 VA examiner had referred to 
significant symptoms that could be attributed to the 
veteran's PTSD.  However, many of the symptoms the veteran 
has reported at his VA examinations are inconsistent with the 
objective findings contained in his treatment records.  For 
example, as noted above, he reported memory deficits at his 
VA examination, being able to recall only 1 out of 3 items 
after 5 minutes.  However, treatment records continually show 
that he has been able to recall 3 of 3 items after 5 minutes.  
During VA examinations, he referred to past suicide attempts, 
but the treatment records reflect constant denial of suicidal 
ideation.  At VA examinations he refers to hostility to 
others, but during treatment he denies homicidal ideation.  
There is no evidence of a suicide attempt in the records 
(other than one reported in 2001 following substance abuse).  
Treatment records show denials of delusions or 
hallucinations, but when being examined, he refers to 
hallucinations.  When he is examined, he complains of poor 
relationships, but he has attended treatment sessions with 
his fiancée.  Finally, he refers to depression during VA 
examinations, but his treatment records show that his mood 
has been consistently euthymic.  The Board also notes that 
many subjective reports of depression have been made during 
times of increased use of illegal substances.  Therefore, the 
Board finds that the veteran has consistently exaggerated and 
misrepresented his symptomatology when he reports for VA 
examinations.  As a consequence, greater probative weight has 
been accorded to the treatment records, which provide a more 
complete and long-term view of his condition.  See Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) [recognizing the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."]

The Board recognizes that there are GAF scores of record, 
such as the one of 40 assigned during the most recent VA 
examination, that would suggest the veteran is more impaired 
than the current 30 percent rating recognizes.  Although a 
GAF score is a very important assessment tool in evaluating 
the severity of a veteran's psychiatric disability, it does 
not require the Board to ignore other evidence of record.  
For the reasons discussed above, the Board finds that the 
veteran's statements as to his symptoms and impairment 
provided during examinations conducted for the purpose of 
ascertaining his entitlement to VA compensation are not as 
persuasive as those he provides when seeking medical 
treatment.  As the recent VA examiner noted, the veteran's 
statements are highly inconsistent, and it is difficult, at 
best, to draw any valid medical conclusions from his reports.  
The Board has considered the GAF scores, but finds that in 
light of the more persuasive medical evidence of record, 
these scores do not warrant assignment of a higher rating.  
Even though the Board must resolve reasonable doubt in the 
veteran's favor, this does not mean that the Board must rule 
in his favor in the face of conflicting or unfavorable 
evidence.  The Board cannot disregard medical evidence, but 
it can find certain evidence more probative, or more 
convincing, than other evidence.  That is exactly what the 
Board has done in this case.

Therefore, it is found that the 30 percent evaluation 
assigned since September 5, 1995, adequately compensates the 
veteran for his degree of disability.  As a consequence, it 
is found that the preponderance of the evidence is against 
the veteran's claim for an evaluation in excess of 30 percent 
for his service-connected PTSD.


















	(CONTINUED ON NEXT PAGE)


ORDER

An evaluation in excess of 30 percent for the service-
connected PTSD is denied.



	                        
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

